                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                          UN ITED STA TES D ISTRICT COU RT                   June 18, 2019
                                                                          David J. Bradley, Clerk
                           SOUTH ERN D ISTRICT O F TEX A S
                                GA LVESTON D IV ISION

ASHLEY LUH IELLIER

             Plaintiff.


V S.                                          CIV IL ACTION N O .3:18* V-00281

BRAZORIA COUN TY ,TX ;CITY OF
OYSTER CREEK ,TX ;and SHERIFF
CHA RLES W A GNER

             D efendants.


                  M EM O M ND U M A ND RECO M M END ATIO N

       Before the Court is Plaintifps M otion to D ism iss D efendants Sheriff Charles

W agnerandBrazoriaCountyW ithoutPrejudice.SeeDkt.41.Afterreviewingthemotion,
the response, and the applicable case law ,the Court recom m ends that the m otion be

GR ANTED .

       Plaintiff Ashely Luhiellier (ûçLuhiellier'') filed this lawsuit against several
governm ental entities and their employees,alleging that her Constitutionalrights were

violated when she was forced to strip naked in front of a m ale officer. Tw o of the

defendantsnamed inthelawsuitareBrazoriaCounty and SheriffCharlesW agner(çfsheriff
W agner'')
       Brazoria County and Sheriff W agner filed an answ er on January 25,2019. On

M arch 18,2019,Luhiellierfiled the pending m otion,requesting thatBrazoria County and

SheriffW agnerbedismissedwithoutprejudice.OnM arch25,2019,BrazoriaCountyand
Sheriff W agner filed their response, arguing that dismissal without prejudice is
inappropriate içw hen a reasonable inquiry has dem onstrated the factsand evidence support

a dismissalwith prejudice.'' Dkt.49 at3. Brazoria County and SheriffW agnercontend
thatthe factualrecord establishesw ith certainty thatthey had absolutely nothing to do w ith

thealltged incidentin question.

       FederalRuleofCivilProcedure41(a)governsthetermsby which alawsuitmay be
dism issed ata plaintiffsrequest. A plaintiffm ay unilaterally dism issheraction w ithout

prejudiceby filing aûtnoticeofdismissalbeforetheopposing party serveseitherananswer
oramotion forsummaryjudgment.''FED.R.CIV.P.41(a)(1)(A)(i).Ifadefendanthas
filed an answer or a motion for summary judgment,however,Rule 41(a)(2) permits
dism issalatthe plaintiff s requestûtonly by courtorder,on term sthatthe courtconsiders

proper.'' Because Brazoria County and SheriffW agnerhave filed an answ er in this case,

Rule 41(a)(2)providesthe appropriate standard by which to analyze the propriety of
dism issal-l

       ûtvoluntarydismissalunderRule41(a)(2)isamatterwithinthesounddiscretionof
the districtcourt.'' Templeton v.Nedlloyd Lines,901 F.2d 1273, 1274 (5th Cir.1990)
(citation omitted).ûkRule41(a)(2)oftheFederalRulesofCivilProcedureallowsplaintiffs
to freely dismisstheirsuits,subjectto courtapproval,provided the dismissaldoesnot


1 In her m otion, Luhiellierstates thatshe seeksto dismissher case pursuantto FederalRule of
CivilProcedure41(a)(1)(A)(ii).Thereferencetothissubsectionisobviously amistakesincethat
rule only allow s for dism issalw hen a stipulation of dism issal signed by all parties w ho have
appeared is tiled w ith the court. The parties in this case have not agreed to a stipulation of
dism issal.

                                               2
prejudieeanyparty.''f#.(citationomitted).SeealsoElbaorv.TrlpathImaging,Inc.,279
F.3d 314,317(5thCir.2002)(1k(A)sageneralrule,motionsforvoluntarydismissalshould
befreely granted unlessthenon-movingparty willsuffersomeplain legalprejudice other
than themereprospectofasecond lawsuit.'').
      Legalprejudicemay existwhen dismissalmightresultin adefendant'slossofa
potentiallyvaluableaffirmativedefense.Seeid.at318.Legalprejudicemayalsooccurif
thedefendantcouldlose zforum non conveniensdefense.SeeIkospentakisv.Thalassic
S.S.Agency,915F.2d 176,179(5thCir.1990).Additionally,legalprejudicemaybefound
if$taplaintifffailsto seek dism issaluntilalate stageoftrial,afterthe defendanthasexerted

significanttimeand effort.''Davisv.Huskl
                                       powerOutdoorEqulp.Co.,936 F.2d 193,199
(5th Cir.1991)(citation omitted).
      N one ofthese factorsexistin thepresentcase. There are simply no readily apparent

prejudicialeffectsthatwouldresultfrom permittingdismissalwithoutprejudice.Thiscase
isatitsinfancy.There areno priorcourtrulingsadverse to Luhiellier.V oluntary dism issal

w illnotstrip Brazoria County and SheriffW agnerofavaluable affirm ative defense. 1f,as

Brazoria County and SheriffW agnerm aintain,thereareno factssupporting a claim against

them ,it is unlikely that Luhiellier w illeven contem plate filing another law suit against

them .A nd,ifshedoesthink aboutdoing so and there isno basisforsuch allegations,Rule

l1should provide am eaningfuldeterrent.See CooterdoG ellv.H artm arx Corp.,496 U .S.

384,393 (1990)((1gT1he centralpurpose ofRule 11isto deterbaselessfilingsin district
courtandthus...streamlinetheadministration andprocedureofthefederalcou1'ts.'').
      For the reasons set forth above,the Courtrecom m ends that Plaintiffs M otion to

DismissDefendantsSheriffCharlesW agnerand BrazoriaCounty W ithoutPrejudicebe
G R ANTED .

      The Clerk shallprovide copies ofthis M em orandum and Recom m endation to the

respectivepartieswhohavefourteendaysfrom thereceiptthereoftofilewrittenobjections
pursuanttoFederalRuleofCivilProcedure72(b)and GeneralOrder2002-13.Failureto
tslewrittenobjectionswithinthetimeperiodmentionedshallbaranaggrievedpartyfrom
attacking the factualfindingsand legalconclusionson appeal.

            SIGN ED atGalveston,Texas,this 18th day ofJune,2019.




                                                 AN DREW M .ED ISON
                                         UN ITED STATES M A GISTM TE JU DGE
